Case 1:20-cv-09343-MKV Document 4 Filed 11/16/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

wenn nen ene eee en enna ence ne eee ec en enene neon emeeneeee ne X
EMMANUEL TORRES Case No 20-CV-9343
Plaintiff
-against- BEFORE THE HONORABLE

MARY KAY VYSKOCIL

WAKEFIELD & ASSOCIATED -

RURAL-METRO AMBULANCE CORP NOR Ovex] VE

ee es Nov 16 pod

U.S.D.C.
NOTICE OF MOTION WP.

 

 

 

Comes now Plaintiff Emmanuel Torres and files this motion for an order
granting summary remand back to the City of New York Civil Court Bronx County.

Plaintiff respectfully request this court to review the attachments and the
assertion of jurisdiction argued by defendants in their removal notice.

The instant summons and complaint sought to be removed by defendants to
the District Court. Was an action filed under New York Law, see page 2 under sub
heading labelled jurisdiction and venue. “plaintiff asserted the Civil Court of the City
of New York County of Bronx, has jurisdiction pursuant to the New York State Fair
Debt Collection Practices Act, Section 601 and General Business Law Section 349.
All of the causes of action: (1) false and misleading statements, (2) derogatory credit
injury and (3) failure to provide validation of a debt.

All causes of action are causes under New York law and Plaintiff has not
articulated any federal claims or causes of action. As opposed to the intentional

mischaracterizations asserted by Defendants counsel in their removal notice.

 
Case 1:20-cv-09343-MKV Document 4 Filed 11/16/20 Page 2 of 2

WHEREFORE plaintiff respectfully request the court to remand this matter

back to its proper forum.

Dated November 12, 2020

Aaron R. Easley

Sessions, Israel & Shartle, LLC
3 Cross Creek Drive
Flemington, NJ 08822

Syntha Bayham

Wakefield & Associates

10800 E Bethany Drive, Suite 450
Aurora, Colorado 80014

   

Emmanuel Torres
120 Alcott Place Apt 28E

Bronx New York 10475
646-529 8531
